Title: From Thomas Jefferson to William Stephens Smith, with Enclosure, 2 February 1788
From: Jefferson, Thomas
To: Smith, William Stephens




Dear Sir
Paris Feb. 2. 1788.

Mr. Payne happened to be present when I received your favour of January 16. I read to him that part which stated the circumstances of your delivery of the letter of Dec. 3 to Mr. Littlepage  and of the place where he put it for greater care. Payne conjectured what had happened, that it’s separation from the common mass of letters had occasioned it to be overlooked. He repeated the circumstances to Littlepage on his return to his lodgings, and he immediately re-examined and found the letter, which I now have. I inclose you your press copies, with a supplement to our account, as far as my memorandum book or an examination of our letters enable me to make it out. You will be so good as to examine and correct the new articles where they need it, and whatever balance may remain, Mr. Trumbul will receive and employ it for me. With respect to Mr. Adams’s picture, I must again press it to be done by Brown, because Trumbul does not paint of the size of the life, and could not be asked to hazard himself on it. I have sent to Florence for those of Columbus (if it exists) of Americus Vesputius, Magellan &c. and I must not be disappointed of Mr. Adams’s. When done, Mr. Trumbul will receive and forward it to me. Be so good also as to let me know who undertook the map of S. America, and even to get from him some acknolegement in writing, of what he is to do.—I am glad to learn by letters which come down to the 20th. of December that the new constitution will undoubtedly be received by a sufficiency of the states to set it a going. Were I in America, I would advocate it warmly till nine should have adopted, and then as warmly take the other side to convince the remaining four that they ought not to come into it till the declaration of rights is annexed to it. By this means we should secure all the good of it, and procure so respectable an opposition as would induce the accepting states to offer a bill of rights. This would be the happiest turn the thing could take. I fear much the effects of the perpetual re-eligibility of the President. But it is not thought of in America, and have therefore no prospect of a change of that article. But I own it astonishes me to find such a change wrought in the opinions of our countrymen since I left them, as that threefourths of them should be contented to live under a system which leaves to their governors the power of taking from them the trial by jury in civil cases, freedom of religion, freedom of the press, freedom of commerce, the habeas corpus laws, and of yoking them with a standing army. This is a degeneracy in the principles of liberty to which I had given four centuries instead of four years. But I hope it will all come about. We are now vibrating between too much and too little government, and the pendulum will rest finally in the middle.
Adieu, yours affectionately,

Th: Jefferson




EnclosureColo. W. S. Smith in account with Th: J. Dr.


Dr.



To balance in my favor, as by your account rendered Dec. 3. 1787.

[£]3.18.7 


1786.
Oct. 2. To paid Petit for cambrick &c. purchased for Mrs. Smith
164.₶




I have no account of the particulars of this last article, and suppose I must have sent it to you. The list came in your letter of July 18. 1786. The things went by Mr. Bullfinch, as said in my letter of Aug. 9. 1786. Your’s of Sep. 18. 1786. acknoleges receipt: but none of them specify of articles.





   20. To paid for Chastellux’ travels and Lattre’s map of N. America
 12.14



1787.
Feb. 9. To paid for 2. pr. of Corsets for Mrs. Smith. 48.₶
 48.




    I suspect this article should not be charged, as perhaps it may be included in the credit you give me in these words ‘By Corsets, cambrick and lace for Mrs. Smith as pr. account 188.₶ 15. This article is not dated in your account; nor have I retained a note of it. I see it stands posterior to all the articles of 1787. Petit thinks it was for double Florence white and coloured, linen batiste &c. You will be able to set it to rights by the account to which you refer and which I presume is in your possession. To paid for a cloak, the account of which is now inclosed.
195.₶12.6





420 . 6.6
17.10.3 





    £21. 8.10



To 2 pr. shoes sent you by Mr. Short 16.₶

13. 4





    22. 2. 2




Cr.


By pd. for small copying press for me (see your letter July 5. 1786)
    £ 5.10.


By 2. pr. shoes for Mr. Short not charged in your account
17.


  6. handkerchiefs for do.
    1. 1.


By 2. waistcoats and 2 pr. breeches of cotton for me (see my letter Sep. 13. 1786.)



By A waistcoat and pr. breeches of Casimer (see my letter Oct. 22. 1786.) No account was sent me of the above, but I presume the taylor has rendered it to you, or can now do it.




